IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40282
                         Conference Calendar



KEVIN WAYNE HARRIS,

                                          Plaintiff-Appellant,

versus

PEREZ, Warden, Et Al.,

                                          Defendants,

JOHN DOE; LINDA ALMAGUER, Correctional
Officer III; JOHN L. MEILLER, Sergeant;
SAUL BALDERAS,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CV-522
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Kevin Wayne Harris, Texas prisoner # 663507, appeals the

magistrate judge’s grant of summary judgment for defendants

Balderas and Meiller in this 42 U.S.C. § 1983 action.    His motion

for appointment of counsel is DENIED.   Harris has not adequately

briefed any argument relating to the district court’s grant of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40282
                               - 2

summary judgment.   See Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir. 1995).

     Harris’ appeal is without arguable merit and is frivolous.

Accordingly, the appeal is DISMISSED.     5TH CIR. R. 42.2.   The

dismissal of this appeal as frivolous counts as a “strike” for

purposes of 28 U.S.C. § 1915(g).   We caution Harris that once he

accumulates three strikes, he may not proceed in forma pauperis

(IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS.